Citation Nr: 0931532	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  99-20 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to increased evaluations for lumbosacral 
strain with degenerative disc disease, evaluated as 10 
percent disabling prior to October 3, 2008 and as 20 percent 
disabling as of that date.

2.  Entitlement to an increased evaluation for cervical 
strain with degenerative disc disease, evaluated as 10 
percent disabling.

3.  Entitlement to an initial evaluation in excess of 20 
percent for right lower extremity radiculopathy, associated 
with lumbosacral strain with degenerative disc disease.

4.  Entitlement to an initial compensable evaluation for 
right lower extremity radiculopathy, associated with 
lumbosacral strain with degenerative disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The Board previously remanded this case in November 2003, 
October 2006, and February 2008.  At the time of the February 
2008 remand, the Veteran was evaluated at the 10 percent rate 
for both lumbosacral and cervical strain.  In a May 2009 
rating action, both grants were expanded to include 
degenerative disc disease; the lumbosacral strain evaluation 
was increased to 20 percent as of October 3, 2008; and 
separate evaluations for lower extremity radiculopathy were 
granted as of September 24, 2008, with 20 percent assigned 
for the right and zero percent for the left.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  All of these evaluations stem 
from the initial appeal and are presently at issue.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998). 

In the February 2008 remand, the Board set forth a list of 
tests and findings that would need to be discussed in a 
forthcoming VA examination report.  The VA examinations 
conducted in October 2008 addressed most, but not all, of 
these tests and findings.  Specifically, the October 2008 VA 
examination reports do not address: (1) the frequency and 
duration of any incapacitating episodes of intervertebral 
disc syndrome of the lumbosacral spine and cervical spine; 
(2) the presence and extent of ankylosis of the cervical 
spine; and (3) whether Goldthwaite's sign of the lumbosacral 
spine is shown.  

The Board would prefer to cure the defects in the 
aforementioned VA examination reports by referring the claims 
file back to one of the doctors who conducted those two 
reports.  If this cannot be arranged, however, the Veteran 
will need to be reexamined so as to achieve compliance with 
the February 2008 remand.

Also, the Board notes that the Veteran has been treated for 
his spine disorders and secondary radiculopathy at the New 
Orleans VA Medical Center (VAMC), with the most recent 
treatment reports of record from October 2008.  Updated 
records of such treatment should be obtained as well.  
38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The New Orleans VAMC should be 
contacted, and all records of treatment of 
the Veteran dated since October 2008 
should be requested.  All records received 
pursuant to this request should be added 
to the claims file.  If the search for 
such records has negative results, 
document to that effect should be added to 
the claims file.  

2.  The Veteran's claims file should be 
furnished to one of the two doctors who 
conducted VA examinations in October 2008.  
This doctor should review the claims file 
and examination reports and comment on: 
(1) the frequency and duration of any 
incapacitating episodes (e.g., those 
requiring physician-prescribed bedrest) of 
intervertebral disc syndrome of the 
lumbosacral spine and cervical spine; (2) 
the presence and extent of ankylosis of 
the cervical spine; and (3) whether 
Goldthwaite's sign of the lumbosacral 
spine is shown.  

3.  In the event that neither of the 
doctors who conducted the October 2008 VA 
examination reports is available, the 
Veteran should be reexamined by a VA 
examiner who has reviewed the entire 
claims file.  This doctor should conduct 
all tests and studies deemed necessary in 
regard to the cervical spine and 
lumbosacral spine and then comment on: (1) 
the frequency and duration of any 
incapacitating episodes (e.g., those 
requiring physician-prescribed bedrest) of 
intervertebral disc syndrome of the 
lumbosacral spine and cervical spine; (2) 
the presence and extent of ankylosis of 
the cervical spine; and (3) whether 
Goldthwaite's sign of the lumbosacral 
spine is shown.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in a typewritten 
report.  

4.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determination of any 
of these claims remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


